Matthias, J.,
concurring. Although I concur in the majority opinion I am inclined to believe that a meritor-.. ious claim was denied here because certain evidence on behalf of the plaintiff was improperly proffered as testi-' mony instead of being submitted in affidavit or deposition; form as Section 2311.041, Revised Code (the summary, judgment statute), clearly required at the time of the fiUng: *80of this action. It is unfortunate, indeed, to think that where the summary judgment statute dictated so clearly as to how a party was to present his cause, the mandate of that statute was not complied with and the cause lost for that reason only.
O’Neill, J., concurs in the foregoing concurring opim. ion.